Citation Nr: 1421239	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-21 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lumbar disorder to include degenerative disc disease, status post laminectomy and fusion, with disc herniation and disc protrusion.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1967 to June 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia South Carolina.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals no additional records which are pertinent to the present appeal.  

The Veteran was afforded a video conference in June 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing was created and is associated with the claims file.  

The Veteran submitted evidence to the Board without a waiver from the RO.  Here, the Board need not seek a waiver because it is granting the claim in full.   


FINDING OF FACT

The Veteran had multiple back injuries in service that required hospitalization or light duty.  The Veteran has a history of complaints of back pain, current lumbar degenerative disease and had laminectomy and fusion surgery.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a lumbar disability was incurred during his active service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013).  As the Board is granting entitlement to service connection for a lumbar disorder, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  

Merits of the Claim

The Veteran seeks service connection for a lumbar disability to include degenerative disc disease, disc herniation and disc protrusion.  Having carefully considered the claims in light of the record and the applicable law, the Board is of the opinion that the evidence is in equipoise and therefore the criteria for entitlement to service connection have been met.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran's service treatment records show in September 1967 he fell during pugil stick training and was diagnosed with an acute low back strain and given light duty.  In January 1968 he tripped over a broom and fell down some stairs.  He was diagnosed with an acute back strain, hospitalized for a month, and placed on light duty.  Treatment notes state that he hurt the small of his back and had difficulty walking.  In a January 1970 flight physical report, the Veteran checked the box stating he had back problems.  This box was not checked, nor was any note of back injuries made, on his discharge examination in June 1971.

In May 2010, the Veteran was seen for physical therapy.  He reported the acute onset of low back pain about eight to ten weeks earlier.  He also reported suffering an injury to L4-S1 about 10 years earlier.   

The Veteran was afforded a VA examination in October 2010 by a physician's assistant.  There, the physician's assistant diagnosed the Veteran with status post L4 to S1 fusion with disc herniation and central disc protrusion at L3-4 with facet arthropathy and neuroforaminal narrowing and disc bulge at L5-S1 causing radicular symptoms in the lower extremities.  The examiner opined that because x-rays taken in service and again in 2000 were normal, the Veteran's back disability was less likely than not related to his service.  The examiner added that the Veteran had no subjective spine complaints and no limitation on function or motion.  This is contradicted by measurements earlier in the examination which show some limitation of motion of the lumbar spine and pain.  

The Veteran also had private medical care.  Dr. W.E.W., an orthopedist, opined in an August 2012 letter that the Veteran's degenerative disc disease likely started years before and that there was likely some relationship between his military service and ultimate disability that required surgery in 2002.  Dr. W.E.W. noted that he had copies of medical records from several years of service, but it is unclear if he had all the Veteran's service treatment records.  Dr. W.E.W. also admitted there was a medical record history gap between service and 2001, but he noted that the Veteran's symptoms were severe enough in 2001 and 2002 that surgical intervention was required.  Therefore, he concluded that there was a 50 percent chance the Veteran's in-service injuries were related to his continued problems which eventually required surgery.  

The Veteran submitted several buddy statements which attested to his returning from service with back problems, his symptoms and his struggles with back pain.  

At the video conference hearing, the Veteran reiterated his medical history and agreed to obtain the nexus opinion from his private doctor, described above.  

When there is an approximate balance of evidence in favor and against the Veteran, VA is to give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  While there is some evidence that tends to show that the Veteran's back disability is not service-connected, such as the VA physician assistant's opinion, there is also a private medical opinion from an orthopedist that connects the Veteran's in-service back injuries to his post-service disabilities and surgery.  Hence, the Board finds that the evidence in this case is at least in equipoise.  In this regard, the Board finds that the private opinion warrants be assigned greater probative weight when considering the relative professional expertise of an orthopedist versus a physician's assistant.  Therefore, based on its review of the relevant evidence, and after resolving reasonable doubt in the Veteran's favor, the Board finds that it is as likely as not that his back disabilities are service-connected.  Id.  Accordingly, service connection for the claimed back disabilities is granted.  



ORDER

Entitlement to service connection for lumbar degenerative disc disease, status post laminectomy and fusion, with disc herniation and disc protrusion is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


